EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 18 May 2022.  Claims 1 
and 3-14 are now pending.  The Examiner acknowledges the amendments to claims 1, 

6-9, 13 and 14.  The present application, filed on or after March 16, 2013, is being 

examined under the first inventor to file provisions of the AIA .


Authorization for this examiner’s amendment was given in an interview with Blake Vande Garde on 1 June 2022.

The application has been amended as follows: 

IN THE CLAIMS:

At line 21 of claim 1, “80” has been deleted.  
At line 8 of claim 5, “
At line 3 of claim 7, “single” has been deleted.
At line 15 of claim 8, “the patient” has been changed to –a patient--.
At line 22 of claim 8, “an amount power” has been changed to –an amount of power--.
At line 43 of claim 8, “until treatment of the patient is complete” has been changed to –until pain of the patient is alleviated--.  
At line 3 of claim 12, “the_patient” has been changed to –the patient--.
At line 4 of claim 12, “a_location” has been changed to –a location--.

Information Disclosure Statement
As previously set forth, the information disclosure statement filed 5 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is noted that the annotated IDS attached has been updated to reflect such.

Reasons for Allowance
Claims 1 and 3-14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 3-7, the prior art of record does not teach or fairly suggest an apparatus for muscle stimulation comprising: a platform with an upper surface and a lower surface; a pair of cross rails mounted under the lower surface of the platform; a sled slidably mounted to each cross rail of the pair of cross rails; a pair of sled rails, wherein each sled rail is mounted to the sled; a bracket slidably mounted to each sled rail of the pair of sled rails; a magnetic nerve/muscle stimulator mounted to the bracket which includes one or more magnets and one or more electrical coils; wherein the magnetic nerve/muscle stimulator is configured to generate and direct a magnetic field to a patient positioned on the upper surface of the platform; one or more actuators operationally associated with the bracket; wherein the one or more actuators move the bracket along an x-axis and y-axis beneath the platform along the cross rails and sled rails; a control panel operationally associated with the magnetic nerve/muscle stimulator, wherein the control panel controls power supplied to the magnetic nerve/muscle stimulator; a CPU/processing computer operationally associated with the control panel and the one or more actuators; and one or more processors, a computer readable memory, and a computer readable storage medium operatively associated with the CPU/processing computer; and a treatment module which includes programming instructions to execute one or more treatment programs, directing the bracket to specific coordinates beneath the platform and supplying each of the one or more electrical coils with an amount of power for a duration at a frequency; the one or more treatment programs include programming instructions which are selected for the patient based on factors comprising: selected treatment, prognosis, age, fitness level, treatment goals, physical limitations, and physiological limitations.  
Specifically, the prior art of record does not teach an apparatus for muscle stimulation as claimed by Applicant, wherein a pair of cross rails are mounted under the lower surface of a platform; a sled slidably mounted to each cross rail of the pair of cross rails; a pair of sled rails, wherein each sled rail is mounted to the sled; a bracket slidably mounted to each sled rail of the pair of sled rails; a magnetic nerve/muscle stimulator mounted to the bracket which includes one or more magnets and one or more electrical coils; wherein the magnetic nerve/muscle stimulator is configured to generate and direct a magnetic field to a patient positioned on an upper surface of the platform; and one or more actuators operationally associated with the bracket; wherein the one or more actuators move the bracket along an x-axis and y-axis beneath the platform along the cross rails and sled rails.
Regarding claims 8-14, the prior art of record does not teach or fairly suggest a method for stimulating specific muscles and/or muscle groups to facilitate treatment of a patient comprising the steps of: providing an apparatus for muscle stimulation comprising: a platform with an upper surface and a lower surface; a pair of cross rails mounted under the lower surface of the platform; a sled slidably mounted to each cross rail of the pair of cross rails; a pair of sled rails, wherein each sled rail is mounted to the sled; a bracket slidably mounted to each sled rail of the pair of sled rails; a magnetic nerve/muscle stimulator mounted to the bracket which includes one or more magnets and one or more electrical coils; wherein the magnetic nerve/muscle stimulator is configured to generate and direct a magnetic field to a patient positioned on the upper surface of the platform; one or more actuators operationally associated with the bracket; wherein the one or more actuators move the bracket along an x-axis and y-axis beneath the platform along the cross rails and sled rails; a control panel operationally associated with the magnetic nerve/muscle stimulator, wherein the control panel controls power supplied to the magnetic nerve/muscle stimulator; a CPU/processing computer operationally associated with the control panel and the one or more actuators; and one or more processors, a computer readable memory, and a computer readable storage medium operatively associated with the CPU/processing computer; and a treatment module which includes programming instructions to execute one or more treatment programs, directing the bracket to specific coordinates beneath the platform and supplying each of the one or more electrical coils with an amount of power for a duration at a frequency; positioning the patient on the upper surface of the platform; c. moving and locating the bracket into a desired position under the platform and the patient using the CPU/processing computer; d. engaging the treatment module and selecting the one or more treatment programs to treat the patient; e. executing the one or more treatment programs to engage the control panel to supply the amount of power to the magnetic nerve/muscle stimulator and generate the magnetic field with the magnetic nerve/muscle stimulator; f. directing the magnetic field into the patient positioned on the upper surface of the platform for a desired length of time; and g. repeating steps (c), (d), (e) and (f) until pain of the patient is alleviated.           
Specifically, the prior art of record does not teach a method for stimulating specific muscles and/or muscle groups to facilitate treatment of a patient as claimed by Applicant, wherein the apparatus comprises a pair of cross rails mounted under the lower surface of a platform; a sled slidably mounted to each cross rail of the pair of cross rails; a pair of sled rails, wherein each sled rail is mounted to the sled; a bracket slidably mounted to each sled rail of the pair of sled rails; a magnetic nerve/muscle stimulator mounted to the bracket which includes one or more magnets and one or more electrical coils; wherein the magnetic nerve/muscle stimulator is configured to generate and direct a magnetic field to a patient positioned on an upper surface of the platform; and one or more actuators operationally associated with the bracket; wherein the one or more actuators move the bracket along an x-axis and y-axis beneath the platform along the cross rails and sled rails.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791